Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
     This office action is in response to the claim amendments filed 7/6/21, in which claims 1-8, 10-11, 13-15, 17-23, 26-29, 32-34, and 40-43 are pending and ready for examination.

Allowable Subject Matter
1. Claims 1-8, 10-11, 13-15, 17-23, 26-29, 32-34, and 40-43 are allowed. 

Reasons for Allowance  
     The following is an examiner’s statement of reasons for allowance: Applicant’s recited phased-array RF receiver with integrated modulators, waveguides, and interference mechanism to receive upconverted signals transmitted by waveguides to form composite beam and with the recited pattern of waveguides to generate emitter interference pattern at detection planes in response to RF signals received by the antenna from RF emitters so that the array is positioned along the detection plane corresponding to the emitter interference pattern is not considered by the prior art. 
      Therefore, the Office believes the prior art of record and the knowledge available to one of ordinary skill in the art fails to provide a suggestion or motivation to create the claimed invention, and as such the invention is considered non-obvious. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance. 
        
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on 8am-5pm, Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO FAN/            Primary Examiner, Art Unit 3646